                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                  NO. 3:18-cv-565-GCM

 RIKI PAUL JOHNSON,


                     Plaintiff,

 v.
                                                          ORDER
 ASHLEY ELIZABETH FLIEHR, et al,

                     Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Alan Frederick Kaufman, filed January 9, 2019 (Doc. No. 21).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Kaufman is admitted to appear before this

court pro hac vice on behalf of Defendant, Ashley Elizabeth Fliehr, a/k/a Ashley Flair, a/k/a

Charlotte Flair.

       IT IS SO ORDERED.


                                          Signed: January 10, 2019
